DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a control device configured to control the switch such as to disconnect the second auxiliary machine from the low voltage-side power line, based on a state of charge or a voltage of the second power storage device being equal to or lower than a first reference value in such a state that the second auxiliary machine is connected with the low voltage-side power line in the system off-state.”

Is the claim limitation requiring disconnecting the second auxiliary machine from the low voltage-side power line in a system off-state when the second power storage device is equal to or lower than a first reference value?
Furthermore, the claim limitation “system off-state”, the claim language contains plurality of system working together and it is however unclear which system among the plurality of systems is in the system off state. 
The dependent claims are also subjected to the same 112 rejection because the dependent claims does not adequately explain the claim limitation to overcome the 112 rejection. 

Claim 5 recites wherein the control device  is further configured to: based on the state of charge or the voltage of the second power storage device being equal to or lower than a second reference value that is smaller than the first reference value, control the DC-DC converter such as to step down the voltage of the electric power of the high voltage-side power line and to supply the electric power of the stepped-down voltage to the low voltage-side power line, while controlling the second switch such as to disconnect the second power storage device from the low voltage-side power line.
However, “control the DC-DC converter such as to step down the voltage of the electric power of the high voltage-side power line and to supply the electric power of the stepped-down voltage to the low voltage-side power line,” is understood as proving power to the auxiliary battery to charge it, but if the second switch is disconnect the second power storage device from the low voltage-side power line, which is understood as disconnecting the auxiliary battery from the low voltage side power line, then how would the second or the auxiliary battery charged? Or where would the converted low voltage from the DC-DC converter to transmitted to?
For examination purposes, the claim is read as claim 4

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim limitation does not further limit the independent claim but rather recites the inherent effect or the response when the switch is opened. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 (for “such as” claim language)
Regarding claims with the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imaizumi (US 5,334,926).
Re Claim 1; Imaizumi discloses a vehicle, (Fig. 1) comprising: 
a first power storage device (2, which is a 48V battery Fig. 1); 
a second power storage device (7, which is a 12v battery Fig. 1) configured to have a lower rated voltage than a rated voltage of the first power storage device; (Col. 2 line35-50)
a DC-DC converter (4) configured to step down a voltage of electric power of a high voltage-side power line (the bus connecting into the converter from the left) which the first power storage device is connected with and to supply the electric power of the stepped-down voltage to a low voltage-side power line (bus connecting to the right of the converter) which the second power storage device is connected with; (Col. 1 line 19-39) 
a first auxiliary machine (30) connected with the low voltage-side power line and configured such as to be required to operate in a system off-state; (30 is an important component 
a second auxiliary machine (40 or 5) connected with the low voltage-side power line and configured such as not to be required to operate in the system off-state; (Fig. 1, the resistance or the lamp would or is not required to operate when the vehicle is off because it’s not an important part of the vehicle which needs to operate when the vehicle is off.)
a switch (20) configured to disconnect the second auxiliary machine (40) from the low voltage-side power line; and 
a control device (8) configured to control the switch (20) such as to disconnect the second auxiliary machine from the low voltage-side power line, based on a state of charge or a voltage of the second power storage device being equal to or lower than a first reference value (Vc.) in such a state that the second auxiliary machine is connected with the low voltage-side power line in the system off-state. (Col 6 line 1-34, regardless of the state the vehicle is in, the battery is disconnected from the low voltage power line when the voltage is equal or lower than a first reference voltage or based on the state of charge of the battery)

Re Claim 3; Imaizumi discloses wherein the control device (8) is further configured to control the DC-DC converter (4) to step down the voltage of the electric power of the high voltage-side power line and to supply the electric power of the stepped-down voltage to the low voltage-side power line, based on the state of charge or the voltage of the second power storage device being equal to or lower than a second reference value (Va.) that is smaller than the first reference value in such a state that the second auxiliary machine is disconnected from the low voltage-side power line in the system off-state. (Col 6 line 1-34, Fig. 6-line s104-s106)

Re Claim 7; Imaizumi discloses wherein the control device controlling the switch to disconnect the second auxiliary machine from the low voltage-side power line prevents dark current from being supplied from the second power storage device to the second auxiliary machine. (Fig. 1, when the switch is opened, current is neither received or transferred to and FRO the load 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi (US 5,334,926) in view of Sampson et al. (US 20210094441).

Reclaim 4 and 5; Imaizumi’s disclosure has been discussed above. 
Imaizumi does not disclose further comprising: a second switch configured to disconnect the second power storage device from the low voltage-side power line.
However, Sampson discloses a second switch (500c) configured to disconnect the second power storage device (120) from the low voltage-side power line. (bus connected to the DC-DC converter on the left).
. 

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi (US 5,334,926) in view of Ueo et al. (US 2012/0123625)

Re Claim 6; Imaizumi disclosure has been discussed above. 
Imaizumi does not disclose further comprising: a relay provided in the high voltage-side power line that is arranged to connect a drive device for running with the first power storage device, wherein the DC-DC converter is connected with a first power storage device-side of the relay in the high voltage-side power line and with the low voltage-side power line.
However, Ueo discloses a relay (SMR1) provided in the high voltage-side power line that is arranged to connect a drive device (30) for running with the first power storage device, wherein the DC-DC converter (60) is connected with a first power storage device-side of the relay in the high voltage-side power line and with the low voltage-side power line. (Fig. 1)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have located relay between the battery and the drive device, motivated by the desire to have main DC/DC converter 60 generate the power supply voltage Vs of low voltage system, from the output of main battery 10 when needed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL KESSIE/
03/09/2022Primary Examiner, Art Unit 2836